Citation Nr: 0702482	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  97-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from June 1978 until June 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1996 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Huntington, 
West Virginia.  The claims folder was subsequently 
transferred to the RO in Buffalo, New York.

The issue on appeal was previously denied by the Board in an 
October 2000 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2001 Order, the Court vacated the October 
2000 Board decision and remanded the matter back to the Board 
for development.  The Board again denied the claim in June 
2002.  The veteran appealed that decision to the Court.  In a 
January 2003 Order, the June 2002 Board decision was vacated 
and remanded back to the Board for readjudication consistent 
with the parties' Joint Motion for Remand and to Stay 
Proceedings (Joint Motion).  In August 2003, the Board 
remanded the matter to the agency of original jurisdiction to 
accomplish further development.  The Board then ordered 
another remand in June 2005.  All development having now been 
satisfactorily completed, the issue is ready for appellate 
consideration.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
combined disability evaluation is 40 percent.  

2.  The competent evidence does not show that the veteran is 
precluded from 
substantially gainful employment as a result of his service-
connected disabilities.




CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

In the present case, VA satisfied its duty to notify by means 
of February 2003 and June 2005 letters to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to effective dates.  However, this is 
harmless error because such information was provided in an 
October 2006 communication.  In any event, because the 
instant decision denies the veteran's TDIU claim, no 
effective date will be assigned.  As such, there is no 
prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to TDIU.  VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only 
one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of 
"one 60 percent disability" or "one 40 percent disability," 
the following will be considered as one disability: (1) 
disability of one or both lower extremities, including the 
bilateral factor, if applicable; (2) disabilities resulting 
from one common etiology; (3) disabilities affecting a single 
body system; (4) multiple injuries incurred in action; and 
(5) multiple disabilities incurred as a prisoner of war.  Id.  
In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

The veteran's TDIU claim was received in October 1995.  At 
that time, a 20 percent rating was in effect for status post 
bulging intervertebral disc at L4/S1.  He was also rated at 
10 percent for tinnitus and 10 percent for bilateral varicose 
veins.  He was also service-connected for residuals of a 
stress fracture of the right tibia, and residuals of a stress 
fracture of the left tibia, both evaluated as noncompensable.  
Thus, his combined disability evaluation was 40 percent.  

During the pendency of the appeal, in September 1998, the RO 
revised the 10 percent rating for bilateral varicose veins, 
assigning separate 10 percent evaluations for each lower 
extremity.  This award was effective January 12, 1998.  
However, that revision made no impact on the veteran's 
combined disability evaluation, which remained at 40 percent, 
even when considering the bilateral factor of 38 C.F.R. 
§ 4.26.

Based on the above, the veteran fails to meet the thresholds 
for an award of TDIU as set forth under 38 C.F.R. § 4.16(a).  
However, the Board must still consider whether the competent 
evidence otherwise demonstrates that the veteran is unable to 
secure or follow a substantially gainful occupation.  If such 
is shown, then the case would be referred to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b).

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  In a VA Form 21-8940 received by the RO in 
October 1995, the veteran indicated that he had last worked 
full time during service as a supply manager for the United 
States Army.  He listed no employment following his discharge 
from service in June 1992, stating that he was too disabled 
to work from that point forward.  He further indicated that 
he applied for several positions from 1992 to 1995 but was 
not hired.  Such positions included warehouse manager, 
purchasing manager, and night manager.  

Regarding educational background, the veteran reported that 
he had completed one year of college and had received 
education in criminal justice.  Information in the veteran's 
vocational file reveals that he received his 2-year degree in 
1996 and planned to attend Empire State College that fall.  A 
December 1996 Learning Contract Proposal from that 
institution suggests that the veteran did enroll there, 
although the evidence of record does not indicate whether he 
earned a further degree.  

Again, the veteran contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  However, a review of the objective 
evidence does not support the veteran's claim of 
unemployability.  To the contrary, a VA examiner stated in 
July 1999 that the veteran's varicose vein disability should 
have little or no affect on his ability to obtain and retain 
employment.  More recent examination in April 2004 showed 
only mild varicose veins, with no apparent circulatory 
problem in the lower limbs.  Other than abnormal nail growth 
and hyperpigmentation, the lower extremities were within 
normal limits.  Regarding the veteran's service-connected 
spine disability, a VA examiner in July 1998 remarked that 
the veteran's subjective symptoms were grossly out of 
proportion with the physical findings.  Furthermore, a VA 
examiner in September 2005 found that it was at least as 
likely as not that the veteran's orthopedic conditions should 
not prevent him from being employed.  

Because the VA examiner's opinions were based upon a review 
of the evidence of record, and were offered following an 
objective examination of the veteran, they are found to be 
highly probative.  Moreover, no other competent evidence of 
record refutes those opinions.  The veteran himself has 
expressed his belief that he is unable to obtain and maintain 
substantially gainful employment due to his service-connected 
disabilities, but he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board does acknowledge the veteran's complaints of pain 
and radicular numbness in association with his service-
connected back disability.  The Board also recognizes his 
complaints of aching and cramps in his legs associated with 
his service-connected varicose vein disability.  However, as 
already discussed, there is no competent evidence 
demonstrating that such disabilities, or any other service-
connected condition precludes employment.

In conclusion, the evidence of record does not demonstrate 
that the veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


